Citation Nr: 1335655	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  08-33 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for bilateral hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife, and C.B.



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1968 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied an increased rating for bilateral hearing loss in excess of 40 percent and denied a TDIU. 

In July 2010, the Veteran testified at a hearing before the Board, seated in Roanoke, Virginia.  A transcript of the hearing is of record. 

The issues on appeal were previously remanded by the Board in November 2011 to obtain a VA audiological examination to assess the current severity of the Veteran's hearing loss disability.  This was accomplished, and the claims were readjudicated in a July 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.

FINDINGS OF FACT

1.  Throughout the entire increased rating period on appeal, audiometric testing has revealed, at worst, average puretone threshold of 64 decibels and 72 percent speech recognition in the right ear, and, at worst, average puretone threshold of 66 decibels and 64 percent speech recognition in the left ear.

2.  The Veteran's 40 percent disability rating for bilateral hearing loss has been in effect since April 1984 (29 years).


CONCLUSION OF LAW

The criteria for an increased rating in excess of 40 percent for bilateral hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.321, 3.951, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The August 2007 VCAA notice substantially satisfied the provisions of 38 U.S.C.A. § 5103(a) .

In August 2007 and July 2008 letters, the Veteran was notified of the evidence needed to substantiate his claims for an increased rating and a TDIU.  The letters informed the Veteran that he could substantiate the claims for an increased rating and a TDIU by showing that the hearing loss disability had worsened and that the service-connected disabilities rendered him unable to secure substantially gainful employment.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them. 

The Board finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that VA acquired the Veteran's service and VA treatment records to assist with the claims.  The record indicates that the Veteran has been in receipt of Social Security Disability Insurance (SSDI) payments since 1998.  The evidence of record does not contain any records from the Social Security Administration (SSA) regarding these benefits.  VA has a duty to obtain SSA records when it has actual notice of such an application if the possibility exists that acquiring such records would aid a veteran in substantiating a claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); see also 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2). 

That notwithstanding, at the July 2010 Board personal hearing, the Veteran testified that he was awarded SSDI benefits based on non-service-connected physical disabilities, specifically heart and leg disorders.  When asked, the Veteran stated that the SSA records did not contain any medical records related to his service-connected disabilities.  (Hearing Transcript, pages 33-35).  Considering that the SSA records are not relevant to the issues on appeal, the Board finds that a remand to obtain these records would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board will proceed with determining the Veteran's appeal. 

VA provided the Veteran with a VA audiological examination in February 2008.  Pursuant to the Board's November 2010 remand directives, the Veteran was afforded a second VA audiological examination in July 2012 to assist in determining the current level of his hearing impairment.  For the reasons discussed below, these examinations, taken together, are found to be adequate for rating purposes of the hearing loss issue decided in this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist.
Disability Rating Criteria 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013). 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2013).  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, and upon review of all the evidence of record, the Board finds that staged ratings are not warranted.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. 

The Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  The horizontal lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  38 C.F.R. § 4.85.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate for the pure tone decibel loss.

The percentage evaluation is found from Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e). 

The provisions of 38 C.F.R. § 4.86(a) provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Rating for Bilateral Hearing Loss

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected hearing loss disability has been assigned a 
40 percent disability rating pursuant to Diagnostic Code 6100.  The Board notes that the Veteran's 40 percent rating is "protected" under the provisions of 38 C.F.R. 
§ 3.951, which prohibits the reduction of a disability which has been continuously rated at or above any evaluation of disability for 20 or more years except upon a showing that such rating was based on fraud.  In the present case, the Veteran's 
40 percent rating for bilateral hearing loss has been in effect since April 1984 
(29 years).  As such, without evidence of fraud, the 40 percent rating for bilateral hearing loss may not be reduced.

The Veteran avers that he is entitled to a higher rating.  Specifically, the Veteran stated that he has difficulty understanding his wife and other individuals unless he is face-to-face with them.  Additionally, the Veteran contends that he has turn up the volume on the television in order to hear it and has extreme difficulty hearing conversation on the telephone.

The evidence of record includes audiological examinations performed in February 2008 and July 2012.  The February 2008 report revealed relevant pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
60
60
65
LEFT
60
70
60
65
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 in the left ear.

Applying 38 C.F.R. § 4.85, Table VI to the February 2008 audiometric examination findings, the Veteran's right ear hearing loss is a Level IV impairment based on a pure tone threshold average of 64 decibels and an 80 percent speech recognition score.  The Veteran's left ear hearing loss is a Level IV impairment based on a pure tone threshold average of 66 decibels and a 76 percent speech recognition score.  As such, applying the criteria from Table VI to Table VII, a 10 percent rating is derived; however, as the Veteran's 40 percent rating is protected under 38 C.F.R. 
§ 3.951, a reduced rating is not permitted.

As described above, the rating criteria also provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  As the February 2008 test results demonstrate a pure tone threshold of 55 decibels or more in all four frequencies in both ears, evaluation under 38 C.F.R. § 4.86(a) is warranted.  Applying these findings to 38 C.F.R. § 4.85, Table VIA of the Rating Schedule reveals numeric designations of Level V for the Veteran's right ear and Level V for the Veteran's left ear.  Per 38 C.F.R. § 4.86(a), the Board will apply the Roman numeral designation for hearing impairment that results in the higher numeral for each ear separately.  When comparing these results under both Table VI and Table VIA, at worse the Veteran's right and left ears are considered a Level V impairment, which results in a 20 percent rating for bilateral hearing loss.

Pursuant to the Board's November 2010 remand, the Veteran was afforded a second VA audiological examination in July 2012, which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
75
85
LEFT
70
75
70
70
85

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 64 percent in the left ear.

On the basis of the numbers shown above, the pure tone threshold average for the right ear was recorded as 75 decibels.  Pure tone threshold average for the left ear was recorded as 75 decibels.  
Applying 38 C.F.R. § 4.85, Table VI to the July 2012 audiometric examination findings, the Veteran's right ear hearing loss is a Level VI impairment based on a pure tone threshold average of 75 decibels and a 72 percent speech recognition score.  The Veteran's left ear hearing loss is a Level VII impairment based on a pure tone threshold average of 75 decibels and a 64 percent speech recognition score.  As such, the Veteran's left ear is considered the poorer ear for rating purposes. Applying the criteria from Table VI to Table VII, a 30 percent disability rating is derived.

As the July 2012 test results demonstrate a pure tone threshold of 55 decibels or more in all four frequencies in both ears, evaluation under 38 C.F.R. 
§ 4.86 is warranted.  Applying these findings to 38 C.F.R. § 4.85, Table VIA of the Rating Schedule reveals numeric designations of Level VI for both ears.  Per 
38 C.F.R. § 4.86(a), the Board will apply the Roman numeral designation for hearing impairment that results in the higher numeral for each ear separately.  When comparing the results under both Table VI and Table VIA, at worse the Veteran's right ear is a Level VI impairment and his left ear is a Level VI impairment, which results in a 30 percent rating for bilateral hearing loss.  

The Board has considered the Veteran's assertions regarding the impact of his bilateral hearing loss on his daily life.  During the July 2010 Board hearing, the Veteran testified that he has difficulty understanding his wife and other individuals unless he is face-to-face with them.  Additionally, the Veteran testified that he has turn up the volume on the television in order to hear it and has extreme difficulty hearing conversation on the telephone.  His spouse and C.B. both testified to the Veteran's difficulty in hearing and understanding conversation.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the report.  The Court in Martinak also noted that, even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  On VA examination in February 2008, the Veteran reported that he had the most difficulty hearing and understanding conversations, especially in the presence of background noise.  The July 2012 VA examination addressed functional effects of the Veteran's hearing loss, assessing that there were no significant occupational effects and no effects on daily activities.  

The Board recognizes that the Veteran is competent to report the effects of his bilateral hearing loss on his daily functioning; however, in determining the actual degree of disability, the Board finds that the objective findings in the VA audiological examinations are more probative regarding the degree of the Veteran's hearing impairment.  Furthermore, the opinions and observations of the Veteran are of less probative value than the specific audiometric and speech recognition testing with respect to determining the severity of the service-connected bilateral hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).

In this case, the specific audiometric and speech recognition test scores in the February 2008 and July 2012 VA audiological examination reports actually reflect an evaluation of less than the current 40 percent; however the Veteran's 40 percent rating is "protected" under the provisions of 38 C.F.R. § 3.951 prohibiting the reduction of a rating absent a showing of fraud.  Specifically, the regulation provides: "A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud." 
38 C.F.R. § 3.951.  Here, the Veteran's 40 percent rating for bilateral hearing loss has been in effect since April 1984 (29 years).  As such, without evidence of fraud, the 40 percent rating for bilateral hearing loss may not be reduced.

In sum, a higher rating in excess of 40 percent is not appropriate for the Veteran's bilateral hearing loss disability for any period.  As the preponderance of the evidence is against the claim for an increased rating, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hearing loss disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on audiometric evaluations, to include speech discrimination testing.  In this Veteran's case, the Board recognizes and has considered the Veteran's complaints and difficulty in understanding people when they speak, difficulty hearing the television, and difficulty hearing conversation on the telephone.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "  Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

In this case, the record includes the VA examination report which addressed functional impairment in addition to the Veteran's lay evidence of functional limitations related to his difficulties with hearing people or hearing horns or sirens.  The functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hearing loss on his occupation and daily life.  In the absence of exceptional factors associated with the hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating in excess of 40 percent for bilateral hearing loss is denied.


REMAND

The record contains some evidence suggesting the Veteran may be unemployable due to his service-connected disabilities.  During the July 2010 hearing, the Veteran testified that his hearing loss and psychophysiologic gastrointestinal reaction with scarring of duodenal bulb and gastroesophageal reflux disease (GERD) render him unable to secure and maintain substantially gainful employment.  

The Veteran does not meet the combined percentage standards for a TDIU set forth in 38 C.F.R. § 4.16(a).  Additionally, the Board may not award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  The RO did not submit the Veteran's claim for a TDIU rating to the Director of Compensation and Pension for extraschedular consideration.  See July 2013 supplemental statement of the case.  

That notwithstanding, the Board notes that the Veteran has not been afforded a VA examination, with an opinion from an examiner, as to whether all of his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  Such an examination is necessary in order to properly consider whether referral for extraschedular consideration is appropriate.  38 C.F.R. § 3.159. 
  
Accordingly, the issue of a TDIU under 38 C.F.R. § 4.16(b) is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional or vocational specialist to obtain an opinion as to whether the Veteran's service-connected disabilities render him unemployable.  (Note: the Veteran's service-connected disabilities include: bilateral hearing loss, rated as 40 percent disabling; bilateral tinnitus, rated as 10 percent disabling; GERD, rated as 30 percent disabling).  

The VA examiner should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

The medical opinion should include a complete rationale for all opinions expressed.  

2.  Thereafter, readjudicate the claim for a TDIU, including after referral to the Director of the Compensation and Pension Service.  If the benefit remains denied, issue a supplemental statement of the case, and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


